Citation Nr: 0716045	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  06-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of traumatic 
brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active service from September 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cheyenne, Wyoming.  

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.   The hearing 
transcript is of record.

This matter was remanded in December 2006 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  

At his December 2006 hearing, the veteran's representative 
submitted an argument before the Acting Veterans Law Judge, 
which was construed as a motion to have the case advanced on 
the docket due to financial hardship.  The motion was granted 
by the Board in December 2006 pursuant to 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).   


FINDING OF FACT

A cognitive disorder (brain disorder) was not shown during 
service or for many years thereafter; and, the medical 
evidence of record does not link the veteran's brain 
disability to any incident, event, or injury occurring during 
his active service.  




CONCLUSION OF LAW

A cognitive brain disorder (claimed as residuals of traumatic 
brain injury) was not incurred in or aggravated by service.  
38 U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The May 2004, May 2005 and 
January 2007 VCAA letters effectively notified the veteran of 
the evidence needed to substantiate his claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the May 2004, May 2005 and January 2007 
VCAA letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  He was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have.  

Further, the May 2004 and May 2005 letters were sent to the 
appellant prior to the August 2005 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with a January 2007 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  A 
supplemental statement of the case was subsequently issued in 
March 2007 with the same notice.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA, and Social Security have been 
obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claim.

The Board notes that the veteran submitted additional 
evidence (photographs of the bridge of his nose) after the 
most recent supplemental statement of the case was issued.  
This communication was not accompanied by a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.  See 38 C.F.R. §§ 19.31, 20.1304 (2006).  However, 
inasmuch as this additional evidence is essentially 
duplicative of evidence already of record, a remand for 
initial RO consideration is not warranted and the Board has 
jurisdiction to proceed on the merits.  Service medical 
records establish that the veteran suffered a laceration 
above his nose so there is no question that such an injury 
occurred.  At it will be discussed below, this matter turns 
on whether there is competent medical evidence linking the 
veteran's current brain disorder to his active service.  The 
photographs submitted by the veteran merely support the fact 
that he suffered an injury over the bridge of his nose, which 
is not disputed.  Simply stated, the newly submitted evidence 
has no bearing on the issue on appeal.

Analysis

The veteran seeks service connection for residuals of 
traumatic brain injury.  The veteran testified at his 
personal hearing before the undersigned in December 2006 that 
three incidents that allegedly occurred in service caused his 
traumatic brain injury.  The first was when he injured his 
nose while attending basic training at Fort Leonard Wood.  
The second occurred in the summer of 1975 when a fellow 
soldier struck his forehead with a folded entrenching tool.  
The veteran testified that when he reported it to his first 
sergeant, he was not allowed to go on sick call to get 
stitches, and was told to treat it with a Band-Aid.  The 
veteran continued that he did not write letters home or tell 
anyone else about the incident.  The third incident occurred 
while sitting at the Charge of Quarters (CQ) desk.  The same 
soldier who assaulted him the first time, assaulted him 
again, but this time with a fire extinguisher, which 
reportedly gave him a black eye.  Even though the veteran 
indicated at his December 2006 hearing that a number of 
individuals in his unit were aware of his problems with the 
soldier who assaulted him, the veteran testified that he had 
not seen any of them since he left service.

After a review of the veteran's claims file, the Board finds 
that the evidence of record does not support his claim.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The evidence of record shows that the veteran has been 
diagnosed as having a disability of the brain.  A March 2005 
mental status evaluation conducted on behalf of the Social 
Security Administration by R.T. Perry, Ph.D., diagnosed the 
veteran as having a cognitive disorder, not otherwise 
specified.  VA treatment records include a November 2006 
psychiatric progress note that also described the veteran as 
having a cognitive disorder.  

However, in this regard, service medical records are negative 
for any complaints, findings or diagnosis of an organic or 
cognitive brain disorder.  The veteran contends that the nose 
injury in service and the scar on his forehead are evidence 
of head trauma from being assaulted in service.  The Board 
notes that service medical records from October 1974 show 
that the veteran had injured his nose when he fell. It was 
noted that he was not unconscious.  There were also no 
findings related to a brain injury.  The Board further notes 
that a January 1975 examination indicated that the veteran's 
head was clinically evaluated as normal.  In a 
contemporaneous medical history, the veteran checked the 
appropriate boxes to indicate that he never had and did not 
have loss of memory or amnesia, or periods of 
unconsciousness.  He described his health as either fair or 
good.  There was no indication in either the examination or 
medical history of any type of head or brain injury.  The 
Board also acknowledges a rupture in the veteran's upper 
eyelids noted in a July 1975 service medical record, however 
no injuries to the forehead were reported.  

The Board acknowledges the veteran's assertions that his 
current cognitive disability is the result of a traumatic 
brain injury that was caused in service.  Recognition is also 
given a May 2005 clinical note from the veteran's social 
worker that listed traumatic brain injury among the veteran's 
various diagnoses.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Neither the veteran nor his social worker have the 
necessary aptitude to render a diagnosis of traumatic brain 
injury or to link his current cognitive disorder to his 
active service.

The medical evidence in this case weighs against his service-
connection claim for residuals of traumatic brain injury, 
because there is no competent evidence which indicates that 
this disability began in service.  The medical evidence of 
record shows that the veteran was first diagnosed and treated 
for a cognitive disorder many years after discharge from 
service.  As the veteran acknowledged at his December 2006 
personal hearing before the undersigned, no medical 
professional has opined that his residuals of traumatic brain 
injury are related to service.  Indeed, although he provided 
a history of suffering a head injury in service, the 
aforementioned March 2005 mental status evaluation did not 
link his cognitive disorder to this injury.  

In this regard, the Board is aware that there is no competent 
opinion establishing a medical nexus between residuals of 
traumatic head injury and the veteran's military service.  
None of the medical evidence currently of record includes any 
such opinion, and the veteran has neither presented nor 
alluded to the existence of any such written opinion.  The 
Board also finds that a VA examination in this case is not 
necessary, as there is no reasonable possibility that it 
would change the outcome of this case.

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) 
(2006).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.

38 C.F.R. § 3.159(c)(4)(i) (2006).

In this case, the competent medical evidence in his case does 
not establish the existence of cognitive disorder until many 
years after service discharge.  As such, a medical opinion 
linking the veteran's current brain disorder to service would 
be speculative at best, and would not be supported by the 
record.  As such, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i) (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for residuals of traumatic brain 
injury.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 4.3 (2006).


ORDER

Service connection for residuals of traumatic brain injury is 
denied.



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


